

113 S2798 IS: Great Lakes and Fresh Water Algal Bloom Information Act
U.S. Senate
2014-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2798IN THE SENATE OF THE UNITED STATESSeptember 11, 2014Mr. Portman (for himself and Mr. Brown) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Administrator of the National Oceanic and Atmospheric Administration to create an
			 electronic database of research and information on the causes of, and
			 corrective actions being taken with regard to, algal blooms in the Great
			 Lakes, their tributaries, and other surface fresh waters, and for other
			 purposes.1.Short titleThis Act may be cited as the Great Lakes and Fresh Water Algal Bloom Information Act.2.Great Lakes algal blooms information database(a)In generalThe Administrator of the National Oceanic and Atmospheric Administration shall create an electronic
			 database of research and information on the causes and corrective actions
			 being taken with regard to algal blooms in the Great Lakes, their
			 tributaries, and other surface fresh waters.(b)ContentsThe Administrator shall include in the database relevant chemical, physical, and biological data
			 that have been collected by an accredited university, association,
			 organization, research group, or Federal agency, State, or local
			 government
			 in the United States or Canada.(c)ConfidentialityIn creating and making information available through the database, the Administrator shall protect
			 confidentiality of information in accordance with all applicable United
			 States laws and regulations.(d)Annual report and availability of informationThe Administrator shall—(1)report to Congress each year comprehensive findings on information that was included in the
			 database in the year covered by the report, including information
			 regarding corrective actions being taken; and(2)make information in the database electronically available to the public.(e)Prohibition on additional submission of dataThis section may not be construed to authorize the Administrator to require the submission of
			 additional data from any person or entity.